*116Joseph Fones being Sworn testified and Said that he being Mate of the Sloop Concord (Cap4 Jona11 Dickinson Mastr) On or about the Month November last in the Bay of Hondoras there was Shipt on Board Sa Sloop Seventy one Tun three hundred of Logwood, whereof Sixty Tun was Shipt on Board by Wm Watkins four Tun by himself the other Seven Tun three hund: being the Remaindr he Supposes to belong to Sa Wm Whatkins he further saith that there was no Bill of Lading Sign’d for sa wood altho Sa Watkins demanded it and as he Supposes the Cause thereof was by Reason of a Diff1' that arose between the Sa Jon° Dickinson and Sa Watkins unknown to him he further Saith that there was a boat brought alongside Sa Sloop by two of Dickinsons men and two more of woh Boat Sa Watkins made a Demand but She was denyed to him and brought to Rhode Island by sa Dickinson but he is not Certain who the Boat belonged to He further saith that sa Watkins found Severall Crafts and Stearsmen to bring sa 60 Tun of Logwood on Board and sa Dickinson found Men to go in one Craft excepting one man he further Saith that he think Sa Boat was worth about five pound Jamaica Money in the other Crafts Sa Watkins found Men
Sworn before Wm Whiting Esqr Dep Jud.
Attest Josiah Lyndon Dept Regr
Sam Shearwood being Sworn Testifyeth and Saith That the Diff: which arose between Jona Dickinson and Wm Whatkins was Concerning the Boat and Two Tun of Wood which was brought on Board just as Sa Vessell Sail’d
Sworn before Wm Whiting Esqr Dep Jud.
Attest Josias Lyndon Dep4 Regr
Benjamin Conaway being sworn testifyeth and Saith that Some time in November last past in the Bay of Hondoras he was with Jonathan Dickinson on Board the Sloop Concord and William Whatkins came on board sa Sloop and demanded Bills of Lading for the Wood on board that to him belonged the sa Whatkins having loaded sa Sloop but sa Dickinson refused to give Bills of Lading for Sa Wood and sa Whatkins bought a Boat and carried on Board sa Sloop and Demanded Pay for her and sa Dickinson refused to pay for her And Sa Whatkins then Said he would carry her away again but Dickinson refused to let him but ordered his people to hoist her in upon Deck and accordingly they did and brought her away the wood brought in the Vessell weighed at Boston Sixty Seven Tun and a Draught of Merchantable Chipt Logwood and when sa Whatkins demanded pay for the Boat and Bills of Lading for The Wood he thretened him to beat him and fetched his Gun out of the Cabbin to Shoot him
Sworn before Wm Whiting Esqr Dep4 Judg Attest Josias Lyndon Dep Regr
*117Colony of Rhode Island Curia Admiralitatis
At a Court of Vice Admiralty held at Newport within and for his Majesties Colony of Rhode Island etc on Fry day the 13th of Octr 1727